Title: To George Washington from Major Justus Christoph de Meibom, 27 August 1780
From: Meibom, Justus Christoph de
To: Washington, George


					
						Sir,
						Reading [Pa.] August 27th 1780
					
					Your Excellency has given so many proofs of Your humane and generous treatment of prisoners of war, that I am fully convinced, it is to Your Excellency I have to look for any redress of the very bad treatment myself and the rest of the Officers meet with at the place of our residence. The strictest observation of our parole, and all our endeavours to avoid giving offence either in words or action are unable to protect us from daily insults of the grossest kind. Not only the most abusive language, but the danger our very lives are exposed to, as often we appear in public, have caused us repeatedly to call upon the Commissary for protection. Among the number of Officers daily insulted, are two, that was knockt down and mortally wounded without giving the l[e]ast provocation. These new instances of undeserved ill treatment we have represented to the Commissary of prisoners and afterwards to the Honourable Board of war, but the disapprobation of the Gentlemen has been our only satisfaction, without getting any effectual relief.
					We appeal to the candour of Commissary Haller, under whose care we are, that our conduct has been such as could never give the l[e]ast offence to any of the inhabitants. There is nobody but Your Excellency in whose power it is to put a more effectual stop to such usage of prisoners, whose parole entitles ’em to protection, as long as they live agreable to the contents of it.
					I therefore most humbly intreat Your Excellency in the name of all the German Officers, prisoners of war in this place, to direct such orders to be given to Commissary Haller, as shall effectually prevent any further abuses of defenceless prisoners. Your Excellency has been condescending enough to honour me before this with an answer upon a

matter of less consequence, which gives me hopes You will be pleased not to deny me the same favour in a case where our lives are endanger’d by people without the last principles. I have the honour to be Sir Your Excellency’s most obedient and most humble servant
					
						de Meibom. Maior
					
				